Title: To George Washington from Brigadier General James Clinton, 18 December 1778
From: Clinton, James
To: Washington, George


  
    Sir
    Albany Decembr 18th 1778.
  
Enclosed I send Your Excellency a return of the Troops in this Department, by which, you will see the Disposition which I have made of them on the Frontiers, for the present, untill I receive your Excellency Sentiments thereon.
I am sorry to inform your Excellency that the Small Pox hath made its appearance among us. by a Letter from Coll regnier I am informed that the Inhabitants of Connigohary, are much afflicted with it; many of his men being liable to catch it, put him under the necessity of inoculating them—it hath also shewn itself in Col. Gansvoort’s regiment four of them have taken it the natural way, to prevent any ill consequences, I ordered near one hundred of the regiment properly officered to Schanectady to be put under inoculation, having previously consulted Doctor Treat.
From an Hospital return, I find that there are a number of men whose health woud permit them to join their respective Regiments—but as they are entirely destitute of either Cloaths or money, the Inc[l]emency of the Weather, will not admit of their being sent—I shoud be glad to have your Excely Pleasure concerning them.
As the Snow is two feet deep on the Frontiers, I have ordered, one hundred pair of Snow Shoes to be made, as it is difficult for the Troops to take such Steps to gain Intelligence of the Enemy’s movements, as the Service may require, without them—however every acct seems to confirm the general report that Butler & Brant with their Banditti are moved to Neagara, so that I hope they do not intend us another visit this Winter.
I have not had the pleasure of seeing Genl Schuyler since I came to town, as he still remains at Saratoga with his famely—they are soon expected, to spend the remainder of the Winter here.
When any thing of Importance falls out, I shall not fail communicating it to you. I have the honour to be Your Excellency’s most obedient & very humble Servant

  James Clinton B. Genl

 